     Case 4:21-mb-08514-DTF Document 1-1 Filed 05/07/21 Page 1 of 3




                                           AFFIDAVIT
                                                             )


       I, Stacey Gutierrez, Special Agent, Federal Bureau oflnvestigation (FBI), having first been
duly sworn, depose and state as follows:
                                        INTRODUCTION
       1.      I make this affidavit in support of an application for the issuance of a seizure
warrant to seize any and all funds, up to $61,896.71 in Bank of America account number
               I


457044313335, Customer Party ID 40034030228, held in the name of Marisela Chaidez Vargas
and POD Josue Valenzueli Jr. Such funds are believed to the proceeds of violations of Title 18
U.S'.C. § 1341 (Wire Fraud) and 18 U .S.C. § 1956, and 1957 (Money Laundering) and are therefore
subject to seizure pursuant to 18 U.S.C. §§ 98l(b) and 21 U.S.C. §853(f) and is subject to forfeiture
pursuant to Title 18 U.S.C. §§ 981(a)(l)(C) and 982(a)(l) and (a)(2).
                                    BACKGROUND OF AFFIANT
       2.      I ani a Special Agent (SA) with the Federal Bureau of Investigation (FBI) in
Tucson, Arizona. I have been an FBI Special Agent since February 2004. I am also a Certified
Public Accountant (CPA).
       3.      In my capacity as a Special Agent with the FBI, I have conducted and:participated
in numerous official investigations into various frauds, including frauds conducted through the
internet.' I am a graduate of the FBI Training Academy in Quantico, Virginia and have also
attended advanced training classes in the areas of fraud and other white collar crimes.
       4.      The facts supporting this affidavit were obtained through information from
interviews, analyzing financial information from banks, law enforcement partners, examination of
financial records from the bank account holder, and from the Small Business Administration.
                                                 FACTS
       5.      On 03/22/2021, I interviewed Marisela Chaidez Vargas with FBI Senior Financial
Investigator (SFI) Timothy Fitzsimmons. Vargas noted she had become the victim of an online
romance scam with a man she knew as Mike Fett. After weeks of online contact with Fett, and
after having given Fett her birth date and Social Security Number, Fett convinced Vargas to open
a bank account at Wells Fargo Bank (WFB} that Fett could access . .Vargas then opened WFB
account number xxxx9403 in September 2020 in Vargas's name. Fett then had Anna Marie Basile
wire money to this account. Fett instructed Vargas to wire money from the account to Jorge
Vallejo, which Vargas did. Fett instructed Vargas to do the same through her personal Tucson



Seizure Affidavit USAOID 2021R01202                                                       Page I of 3
     Case 4:21-mb-08514-DTF Document 1-1 Filed 05/07/21 Page 2 of 3




Federal Credit -Union (TFCU) account number xxxxCK09, where she received wires from Anna
Marie Basile and then wired money to Jorge Vallejo. WFB and TFCU records corroborate Vargas'
explanation
        6.        Fett told Vargas he was going to get a Small Business Administration (SBA) loan
with Vargas, explaining that he could not get one himself since he was not an American citizen.
Vargas advised she received the money, $99,900, on 09/21/2020 in the WFB account. Fett then
instructed Vargas to make over 70 cash withdrawals over the,next few weeks and put the money
in a Bitcoin account of Fett's. Fett also instructed Vargas to obtain a cashier's check, payable to
herself, cash the cashier's check, and transfer the money to Fett's Bitcoin account. These
withdrawals added up to approximately $35,050.
       7.         Fett then convinced Vargas to take out a loan for $15,000 through her personal
TFCU account, which she did on 10/26/2020. In early February 2021 Fett instructed Vargas to
take out the $15,000 and start doing with these monies what she had been doing with the WFB
account monies. Once again WFB and TFCU records corroborate Vargas' explanation. It was at
this point that Vargas began to think Fett was lying to her, since he had broken various promises
of meeting her in person. She decideq not to use the $15,000 for Fett, and also decided to preserve
the remaining balance in the WFB account by transferring the remaining monies, $61,895.01, to a
different bank.
        8.        Vargas moved the remaining $61,895.01 from the fraudulent SBA loan out of the
her WFB account and into an account she opened at Bank of America, number 457044313335,
Customer Party ID 40034030228. These funds represented what was left of the SBA-ElDL loan
money--,fraudulently obtained and placed into the Wells Fargo Bank account. SFI Fitzsimmons
verified with Office of Inspector General-Small Business Administration (OIG-SBA) Special
Agent (SA) Jonathan Huang that the $99,900,deposited into the Wells Fargo Bank account were
from an SBA-EIDL loan. SA Haung informed SFI Fitzsimmons that the SBA did not have a
forfeiture mechanism and requested the FBI forfeit the remaining funds so that they could
eventually be returned to the SBA through the FBI's forfeiture procedures. Vargas subsequently
contacted law enforcement to explain this story so that the funds could be returned to the federal
government.
       9.         Vargas performed the above-described banking activity in the Tucson area, in the
District of Arizona.

                                                  2
       Case 4:21-mb-08514-DTF Document 1-1 Filed 05/07/21 Page 3 of 3




          10.     Based on the information contained in this affidavit, there is probable cause to
believ·e that up to $61,896.71 1 in funds in Bank of America account number 457044313335,
Customer Party ID 40034030228, held in the name of Marisela Chaidez Vargas and POD Josue
Valenzuela Jr, located at Bank of A1_11erica, 800 Samoset Drive, Newark, DE 19713, are any
property, real or personal, which-constitutes or is derived from proceeds traceable to violations of
Title 18 U.S.C. § 1341 (Wire Fraud) and 18 U.S.C. §§ 1956 and 1957 (Money Laundering). As
such, the above described property is subject to seizure pursuant to 18 U.S.C. §98l(b) and 21
U.S.C. §853(±) and subject to forfeiture pursuant to 18 U.S.C. §§ 981(a)(l)(C) and 982(a)(l) and
(a)(2).
          11.     An order under Title 21, United States Code, Section 853(e) may not be sufficient
to ensure the availability of the properties for forfeiture because there is reason to believe that the
properties are in the custody of a financial institution, which custodian cannot reasonably be relied
on to abide by an order to maintain the property in substantially the same condition as it is at the
present time in order that it will be available for forfeiture, because despite orders pursuant to
Section 853(e), financial institutions have released funds.
          I swear, under penalty of perjury, that the foregoing is true and correct.


                                                                                               ,_'f:/Digitally signed by   STACEY
                                                                STACEY GUTIERREZ!J:Q,\JTIERREZ
                                                                                     ,         '·~}:;Date: 2021.05.07 13:58:38 -07'00'

                                                               Stacey Gutierrez, Special Agent
                                                               Federal Bureau oflnvestigation




1 This affidavit establishes that Vargas received a total of $99,900 in fraudulent SBA loan funding, and that she

transferred $61,895.01 of the remaining funds under her control to the target bank account. Since that time, the
money has earned interest in the amount of$L70. Therefore, the total amount left in the target account is now
$61,896.71.
                                                          3
